Citation Nr: 1451439	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-03 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for left lower extremity radiculopathy.

2.  Entitlement to special monthly compensation based on the loss of use of the left foot.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from September 1965 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which granted service connection for left lower extremity radiculopathy and assigned an initial rating of 10 percent, effective September 5, 2008.  In addition, the claim for special monthly compensation based on the loss of use of the left foot was denied.

In February 2012, the Agency of Original Jurisdiction (AOJ) partially granted the Veteran's claim for a higher rating for left lower extremity radiculopathy and assigned a 40 percent rating, effective September 5, 2008.  Inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in the Virtual VA paperless file reveals an August 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records dated through April 2013; such records were considered in the November 2013 supplemental statement of the case (SSOC).  The remaining documents in the Virtual VA paperless file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS paperless file contains no documents at this time.


FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's left lower extremity radiculopathy manifested as subjective complaints of foot drop and muscle atrophy without objective evidence of marked muscle atrophy, foot dangling and dropping, no possible active movement of muscles below the knee, or weakened flexion of the knee.

2.  The Veteran retains effective function of his left foot as its remaining function of is not accomplished equally well by an amputation stump or prosthesis and he has not suffered an anatomical loss of his left foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for left lower extremity radiculopathy have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.27, 4.120, 4.123, 4.124a, 8520 (2014).

2.  The criteria for entitlement to special monthly compensation for loss of use of the left foot have not been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350(a)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his left lower extremity radiculopathy and the denial of special monthly compensation based upon loss of use of the left foot from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra  at 490.  In this case, the Veteran's claim for service connection for his left lower extremity radiculopathy was granted and an initial rating was assigned in the February 2009 rating decision on appeal.  Such rating decision also denied the claim of entitlement to special monthly compensation based upon loss of use.  Therefore, as the Veteran has appealed with respect to the initially assigned rating and the denial of special monthly compensation, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  An April 2008 response from the Social Security Administration indicates that there were no medical records associated with the Veteran as he did not file a claim for disability benefits.
The Veteran also has not identified any additional, outstanding records that have not been requested or obtained.  A January 2009 letter requested that the Veteran provide the names and addresses of all VA and non-VA healthcare providers who treated him for his claimed disability.  A September 2013 Report of Contact reflects the Veteran's reports that he received all of his treatment at VA and that he did not receive any private treatment.  Moreover, he did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, the Veteran was afforded VA examinations in March 2008, August 2008 and April 2013.  Neither the Veteran nor his representative has alleged that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the VA examinations ire adequate in order to evaluate the Veteran's service-connected left lower extremity radiculopathy as such include interviews with the Veteran, a review of the record, and full physical examinations, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.   

II.  Factual Background

A March 2008 VA spine examination report reflects the Veteran's complaints of some weakness with left foot and ankle motion.  The examiner noted that the Veteran's gait was slow and that his left foot caused him to have an irregular gait but that he was able to walk.  Physical examination revealed foot drop on the left due to a flaccid foot with very little motion.  The left anterior tibial muscle group was found to be particularly weak and rated as "2/5."  Neurological examination revealed left leg, thigh flexion and extension of the leg at the knee to be weak and were rated as "4/5."  The examiner noted that the leg movements were either due to weakness or poor effort and that it was attributable to weakness in his opinion.  Muscle tone was noted to be decreased and flaccid on the left.  Sensation examination was found to be normal except for decreased sharp sensation, as he was able to feel pain across the nail bed of the toes on the left.  Deep tendon reflexes could not be elicited.  The left calf was found to measure 45 cm in circumference while the right calf was found to measure 49 cm.  The left thigh was found to measure 50.7 cm in circumference while the right calf was found to measure 51.7 cm.  The examiner noted that such measurements indicated that there was atrophy of the left calf and left lower extremity.

A March 2008 VA neurological examination report reflects the Veteran's complaints of poor balance and left foot numbness as well as swelling in the left foot and leg.  He reported that he was able to walk about 150 yards before he must stop due to pain and that he could continue on after several minutes of rest.  The examiner noted that the Veteran walked with an antalgic gait and with a cane in his right hand.  He was noted to be able to heel and tandem walk with difficulty and while leaning heavily on his cane.  The examiner noted that the Veteran would not get onto his toes.  Motor strength was found to be "5/5" in the lower extremity except for a floppy left ankle and that there no flexion, extension, inversion or eversion.  Tone and bulk were found to be normal while sensation was found to be diminished in a patchy fashion conforming to neither root nor peripheral nerve distribution.  Reflexes were found to be trace to absent and equal.  The examiner noted that the Veteran gave no effort about the ankle suggesting complete paralysis of the L4, 5 and S1 groups.  However, the examiner found that such was not evident in the hip abductors or in Veteran's gait and as such, suggested embellishment of his deficits.  The examiner estimated that there was moderate weakness in the left L4, L5 and S1 muscle groups.

An August 2008 VA spine examination report reflects the Veteran's complaints of chronic low back pain that radiated through his lower extremities and into his feet on a recurrent basis.  The examiner noted that the Veteran ambulated slowly and with a cane in the right hand.

A September 2008 VA neurological examination report reflects the Veteran's complaints of left leg numbness from the toes to the hip that was worse on the lateral aspect as well as left ankle weakness.  He reported that he was able to walk 100 feet before stopping due to pain, that he was able to continue after three to 10 minutes and that there was a normal wear pattern on his shoes.  He was noted to ambulate with a cane in his right hand, that he tandem walked while leaning heavily on his cane and without a steppage gait or foot slapping.  He was not able to "get onto" his heel and toe.  Motor strength was found to be "5/5" with a waxing and waning effort.  Muscle tone was normal and there was no left ankle motion.  Leg circumference was measured to be 66 cm for the left thigh and 67 cm for the right thigh, 52 cm at just above the left and right knees, 41 cm at just below the left knee, 43 cm just below the right knee, 42 cm at the greatest girth of the left calf and 46 cm at the greatest girth of the right calf, 25 cm just above the left ankle and 24 cm just above the right ankle.  Sensory examination was found to be absent to pinprick and he was found to be areflexic.  The examiner opined that the Veteran's ankle paralysis was not consistent with his gait and shoe wear pattern.  He further opined that while there was atrophy of the left calf, there was motor function and  "considerable embellishment" of the findings.  Subsequent electromyography (EMG) testing showed low amplitude compound muscle action potential in the left lower extremity as well as fibs and large motion unit potentials in the distal leg muscles.  The examiner also noted that there was electrophysiological evidence of a severe chronic, active, axonal, peripheral polyneuropathy with possible features of mononeuritis multiplex involving the lower extremities and that such condition was unrelated to the Veteran's service-connected lumbar spine disease.

A January 2009 VA treatment note reflects the Veteran's reports of being able to ambulate for about 75 feet with a rolling walker before stopping to rest.  He was issued a rolling walker with a seat.

A May 2010 VA treatment note indicates that the Veteran was able to ambulate using a walker without difficulty.  Left lower extremity sensation was noted to be decreased to pinprick, temperature and vibration, mostly on the dorsal surface of the foot.

A June 2010 VA neurosurgical treatment note indicates that the Veteran had undergone lumbar spine surgery 10 days ago and that he had reported symptoms that were much improved and that he was able to ambulate better.  Bilateral distal foot weakness was noted.

A January 2011 VA neurology treatment note indicates that the Veteran's gait was normal with a walker.  Reflexes were found to be bilaterally symmetric and lower extremity sensation was found to be intact but slightly decreased as compared to the upper extremities.  Muscle strength was found to be normal throughout except for left foot dorsiflexion, which was "3/5."

A September 2011 VA back Disability Benefits Questionnaire (DBQ) report reflects the Veteran's reports of using a walker for about the past four to five years and that he currently suffered from left leg and ankle numbness.  He also reported a loss of balance associated with tripping over his left foot, that his left ankle was weak and that his left foot dragged at times.  Muscle strength testing found ankle plantar flexion to be "3/5" and ankle and great toe dorsiflexion to be "2/5."  There was no muscle atrophy found.  Deep tendon reflexes in the knee and ankle were found to be absent.  Sensory examination in the upper anterior thigh and thigh/knee were found to be normal while such examination to the lower leg/ankle and foot/toes were found to be decreased.  Intermittent pain, paresthesias and/or dysesthesias and numbness in the left lower extremity were found to be mild and the severity of the radiculopathy involving the sciatic nerve was found to be mild.  The functioning of the lower extremities was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis in the examiner's opinion.  The examiner noted that the disturbance of locomotion and interference with mobility were solely due to the reliance on the walker to aid stabilization as he did not exhibit any movements suggesting central nervous system involvement or imbalance while standing.  The examiner did note that the only finding of imbalance was solely due to his left foot dragging the ground at times when he very briefly walked without the rolling walker.  Finally, the examiner opined that the Veteran's left foot weakness is due to his left L5 and S1 lumbar motor radiculopathies, which were severe with the extensive loss of motor units, and that service-connected sciatic nerve paralysis resulted in the left foot drop.

An April 2013 VA nerves DBQ report noted that the Veteran walked with a rolling walker and that his left foot tended to slap when walking.  The examiner noted that he did not have obvious foot drop or steppage gait or excessive wear to the toes of either shoe.  Motor strength was noted to be "5/5" for knee extension and "0/5" for ankle plantar flexion and ankle dorsiflexion.  No muscle atrophy was found.  Deep tendon reflexes in the knee and ankle were found to be absent.  Sensation examination of the lower leg/ankle and foot/toes were found to be decreased.  The examiner determined that the Veteran's functional impairment was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner also noted that the Veteran's left ankle weakness was out of proportion to his functional impairment as he had enough strength at his ankle to keep from dragging his toes on the floor and wearing out the tips of his shoes.

III.  Left Lower Extremity Radiculopathy

The Veteran contends that a higher rating is warranted for his left lower extremity radiculopathy as he experienced left foot drop.  He further asserts that the clinical evidence of record establishes that he experienced muscular atrophy in his left lower extremity and that he had no plantar flexion or dorsiflexion.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).    

The Veteran's left lower extremity radiculopathy is rated under the diagnostic code for paralysis of the sciatic nerve.

With regards to paralysis of the sciatic nerve, a 40 percent rating is assignable for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.   38 C.F.R. § 4.124a, 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.   38 C.F.R. § 4.120.  Under 38 C.F.R.       § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.   The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

For the entire appeal period, the Veteran's left lower extremity radiculopathy manifested as subjective complaints of left foot slapping or dropping and muscle atrophy.  The objective evidence has not shown marked muscle atrophy or complete paralysis of the sciatic nerve.  The Board notes that the March 2008 and September 2008 VA examinations did reflect left lower extremity leg circumference measurements that were less than those measured in the right lower extremity as such suggested possible muscle atrophy.  The September 2008 VA examiner also stated that there was motor function in the left calf.  However, such disparity in leg circumference measurements is not shown to be marked in severity.  Muscle atrophy was not found on objective examination in September 2011 and August 2013, further suggesting that any atrophy was, at most, intermittent.  Further, there is no indication that any such intermittent muscle atrophy was marked in severity.  

With regards to left foot dropping or dangling, the Board notes that the March 2008 VA examiner found that the Veteran had left foot drop as it was described as flaccid and that it had little motion.  However, the September 2008 VA examiner found that there was considerable embellishment in the Veteran's findings as his ankle paralysis was not consistent with his gait and the wear pattern on the shoes and that EMG testing showed low amplitude compound muscle action potential.  The April 2013 VA examiner also found that the Veteran's left ankle weakness was out of proportion to his functional impairment as he was able to keep from dragging his toes on the ground and wearing out the tips of his shoes and that he did not have an obvious foot drop or steppage gait.  Although the September 2011 VA examiner suggested that the Veteran had left foot drop, he did not address the previous findings of symptom embellishment by the Veteran and the EMG testing results suggesting muscle action potential.  The Veteran also has not alleged, and the objective evidence has not shown, that there was no active movement possible of muscles below the knee or that knee flexion was weakened or lost.  A rating in excess of 40 percent is therefore not warranted.  See 38 C.F.R. § 4.124a, 8520. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left lower extremity radiculopathy; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning a staged rating for such disability is not warranted.

In assessing the severity of the disabilities under consideration, the Board has considered the assertions of the Veteran and his representative regarding the Veteran's symptoms.  The Veteran is competent to provide assertions regarding his current symptoms while his representative is competent to describe any observations of the Veteran's symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's left lower extremity radiculopathy been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.     § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to the disability currently under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the left lower extremity radiculopathy.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional nerve impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R.                 § 3.321(b)(1) are not met, and referral of the claim for is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran reported in the March 2008 VA examination that he had last worked as a public school technician and that he had left that job in 2004 due to lumbar spine pain.  The September 2011 VA examiner suggested that the Veteran would be unable to work, except for a sitting job that permitted accommodations, due to his lumbar spine disability.  As there is no suggestion at this point that the Veteran would be unable to obtain or maintain gainful employment due to his service-connected left lower extremity radiculopathy, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.

For all the foregoing reasons, the Board finds that there is no basis for a higher or staged rating of the Veteran's left lower extremity radiculopathy pursuant to Fenderson, and that the claim for a higher rating must be denied.  In reaching this conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.       §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

IV.  Special Monthly Compensation for Loss of Use

The Veteran contends that he is entitled to special monthly compensation for the loss of use of his left foot as he experienced left foot drop.

Special monthly compensation under 38 U.S.C. 1114(k) is payable for each anatomical loss or loss of use of one foot.  38 C.F.R. § 3.350(a).   Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(i). 

The regulations further provide that extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved; complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R.   § 3.350(a)(2)(i)(a) and (b). 

The regulations discussed above clearly define what loss of use of a foot entails, namely that it will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The regulations further provide that the determination as to whether loss of use of the foot exists will be made on the basis of the actual remaining function, such as whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis. 

The Veteran has not asserted that he was unable to balance or propel from his left foot.  Rather, he has consistently reported being able to walk and stand.   While the Board acknowledges his contention that he has had difficulty both with balance (as indicated in his statements that he has fallen after tripping over his left foot) and with propulsion (as indicated in his statements that his left foot drags and that he used an assistive device to ambulate), it is clear that the Veteran still retains effective function in his left foot.

With regards to the clinical evidence of record, the VA treatment records and examination reports confirm that although the Veteran has difficulty ambulating as he walked with a rolling walker or cane and reported problems with his balance, he is still able to walk or propel himself using his left foot.  The September 2011 VA examiner noted that the Veteran's balance problems were related to tripping over his left foot, that the disturbance of locomotion was solely related to the reliance on the walker to aid stabilization and that there was no imbalance on standing.  The VA examiners consistently noted that the Veteran was able to ambulate.  Such findings suggest that the Veteran retains effective function in his left foot.  While the Veteran used an assistive device such as a cane or rolling walker to ambulate, such use was not based on an inability to walk or stand-which could suggest the absence of left foot function-but rather was based on his need for an aid in using what function he does have to walk and stand.  The Board also notes that neither the Veteran nor his representative have not asserted that he has been prescribed any assistive device because he has no function remaining in his left foot.  In addition, no VA examiner or other medical provider has found that the remaining function in the Veteran's left foot could be accomplished equally well by an amputation stump or prosthesis.  

There is also no clinical evidence of, and the Veteran has not alleged, extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity or the shortening of the lower extremity of 3 1/2 inches or more.  Complete paralysis of the external popliteal nerve was also not shown in the clinical evidence as the VA examiners found that the Veteran's service-connected left lower extremity radiculopathy impacted the sciatic nerve in September 2011 and April 2013.  Further, there is no clinical evidence of, and the Veteran has not alleged,
characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the popliteal nerve.  Rather, the clinical evidence establishes that the Veteran is able to perform range of motion testing in his left lower extremity.  Moreover, as discussed above, the record supports a finding that the Veteran had moderately severe left lower extremity radiculopathy rather than severe incomplete paralysis or complete paralysis of the sciatic nerve.  As such, the Veteran is not entitled to special monthly compensation based upon the loss of use of the left foot.

The Board's finding that the preponderance of the evidence does not support the claim for entitlement to special monthly compensation under the provisions of 38 U.S.C. § 1114(k) for the loss of use of the Veteran's left foot is not based solely on his assertions.  Rather, the determination has been made in conjunction with review of the clinical evidence of record, which the Board finds corroborates the Veteran's assertions and supports its determination that the Veteran still retains effective function in his left foot.

In assessing whether the Veteran is entitled to special monthly compensation due to loss of use of the left foot, the Board has considered the assertions of the Veteran and his representative regarding his symptoms.  The Veteran is certainly competent to describe his current symptoms and his representative is competent to describe his observations of the Veteran's symptoms.  See Layno, supra; Grottveit, supra.  However, the criteria needed to support a finding of the loss of use of the left foot requires medical findings that are within the province of trained medical professionals.  See Jones, supra.  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of special monthly compensation due to loss of use at any point pertinent to this appeal.

Given the foregoing, which, as mentioned above, was considered in conjunction with the Veteran's assertions that confirm he is still able to walk and propel himself, the Board finds that entitlement to special monthly compensation under the provisions of 38 U.S.C. § 1114(k) for loss of use of the Veteran's left foot is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against an award of special monthly compensation for the loss of use of the left foot at any point during the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.       §§ 3.102; Gilbert, supra.  


ORDER

An initial rating in excess of 40 percent for left lower extremity radiculopathy is denied.

Entitlement to special monthly compensation for loss of use of the left foot is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


